United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1007
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * Northern District of Iowa.
                                        *
Refugio Torres-Ramos,                   * [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                         Submitted: April 4, 2002
                             Filed: April 9, 2002
                                  ___________

Before MURPHY, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Refugio Torres-Ramos appeals his conviction and the sentence imposed by the
district court1 upon his guilty plea to conspiring to distribute methamphetamine and
cocaine, in violation of 21 U.S.C. § 846. Pursuant to Anders v. California, 386 U.S.
738 (1967), counsel has moved to withdraw and filed a brief stating Torres-Ramos
seeks to withdraw his guilty plea.




      1
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.
      At the July 2001 change-of-plea hearing, Torres-Ramos entered a plea under
North Carolina v. Alford, 400 U.S. 25 (1970). In August 2001, he moved to
withdraw his plea (setting forth his reasons in an attached letter). In October 2001,
however, he moved to dismiss his guilty-plea-withdrawal motion and to reschedule
sentencing (indicating in an attached letter that he did not wish to forfeit a potential
acceptance-of-responsibility reduction); the court granted this motion. In November
2001, the court sentenced Torres-Ramos, without objection, to 135 months
imprisonment and 5 years supervised release.

       Assuming arguendo that Torres-Ramos has not relinquished his plea-invalidity
claim, see United States v. Olano, 507 U.S. 725, 733 (1993) (claim relinquished
below need not be addressed on appeal), we conclude that the district court did not
abuse its discretion in dismissing his plea-withdrawal motion, see United States v.
Bahena, 223 F.3d 797, 807 (8th Cir. 2000) (standard of review), cert. denied, 531
U.S. 1181 (2001). Torres-Ramos’s second letter indicated his desire to persist in his
guilty plea, receive an acceptance-of-responsibility reduction, and be sentenced.
Moreover, in his plea colloquy, he affirmed that his plea was voluntary, that he was
satisfied with counsel’s advice, and that if the government presented its evidence a
jury would likely find him guilty as charged. See Nguyen v. United States, 114 F.3d
699, 703 (8th Cir. 1997) (defendant’s representations during plea-taking carry strong
presumption of verity); cf. Bahena, 223 F.3d at 806-07 (defendant’s plea-withdrawal
motion was rebutted by defendant’s declaration under oath at change-of-plea hearing
that he understood proceedings, was satisfied with his lawyer, and had committed
crimes charged; plea was knowing, voluntary, and intelligent, and defendant did not
show any fair and just reason for withdrawing it).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues.

      Accordingly, we affirm, and we grant counsel’s motion to withdraw.

                                          -2-
A true copy.

               Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -3-